GATES, R J.
(dissenting). Upon the oral argument on rehearing, it was conceded by counsel for respondent that the sole question for our consideration was whether or not the deed was delivered to Mrs. Ramsey. That was the question discussed by such counsel upon the oral argument. Upon that question there is no dispute in the evidence. All of the evidence offered showed that the deed was delivered. Furthermore, I think the evidence conclusively shows that Mrs. Ramsey was a creditor of Ramsey. In my opinion the findings of the trial' court tO' the contrary of these two> propositions are without support in the record. I am of the opinion that the judgment and the order denying new trial ought to be reversed.